ACCEPTED
                                                  011400968CV
                                      FIRST COURT OF APPEALS
      FILED IN                                HOUSTON, TEXAS
 st
1 COURT OF APPEALS                        1/17/2015 11:20:41 PM
    HOUSTON, TX                             CHRISTOPHER PRINE
                                                         CLERK
  January 20, 2015
CHRISTOPHER A. PRINE,
       CLERK


                               FILED IN
                        1st COURT OF APPEALS
                            HOUSTON, TEXAS
                        1/17/2015 11:20:41 PM
                        CHRISTOPHER A. PRINE
                                 Clerk